Citation Nr: 0707292	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  05-28 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


INTRODUCTION

The veteran served on active duty from January 1954 to 
December 1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
No. Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran appeared at hearings 
held at the RO and the Board.


FINDINGS OF FACT

1.  In December 1986, May 2004, and at other times, the RO 
denied service connection for hearing loss; the veteran did 
not perfect an appeal to the Board.

2.  Medical evidence has been recently presented since the 
last final decision of record that indicates hearing loss 
associated with service.

3.  The veteran was exposed to loud noise during his active 
service.  

4.  The veteran currently suffers from a bilateral hearing 
impairment.  

5.  Current findings of bilateral hearing loss cannot be 
disassociated from exposure to loud noises during the 
veteran's active service.  


CONCLUSION OF LAW

1.  The May 2004 rating decision denying the veteran's claim 
of entitlement to service connection for hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004).

2.  Since the last final decision of record, new and material 
evidence sufficient to reopen a claim of entitlement to 
service connection for hearing loss has been submitted.  
38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R. § 3.156(a) 
(2006).

3.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West Supp. 2005); 38 C.F.R. 
§ 3.385 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which rating 
action is properly before it at this time.  Under 38 U.S.C.A. 
§ 7105(a), an appeal to the Board must be initiated by a 
notice of disagreement and completed by a substantive appeal 
after a statement of the case (SOC) is furnished to the 
veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2006).

In February 2005, the veteran filed a specific notice of 
disagreement with the "October 2004" rating action, not the 
May 2004 rating action.  Thus, it is the October 2004 rating 
action that is on appeal in this case.
   
In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156(a).  Given the date of claim 
culminating in the instant appeal, the Board will apply the 
version of 38 C.F.R. § 3.156(a) in effect after August 29, 
2001.

With claims to reopen filed on or after August 29, 2001, such 
as this one, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2004).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Since the RO's last decision of May 2004, the veteran has 
clearly submitted new and material evidence in the form of a 
July 2006 statement from an audiologist indicating treatment 
of the veteran's hearing loss in the 1980's.  The claim is 
reopened.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  If the disorder is a chronic disease of 
the nervous system, such as sensorineural hearing loss, 
service connection may be granted if manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1121, 1113; 38 C.F.R. §§ 3.307 
and 3.309.  However, when a disability is not initially 
manifested during service or within an applicable presumptive 
period, "direct" service connection may never less be 
established by evidence demonstrating that the disability 
was, in fact, incurred or aggravated during the veteran's 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(b); 
Cosman v. Principi, 3 Vet. App. 503 (1992); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992); and Douglas v. 
Derwinski, 2 Vet. App. 103, 108-9 (1992).

Entitlement to service connection for impaired hearing is 
subject to the additional requirement of 38 C.F.R. § 3.385, 
which provides that impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CMC Test are less than 
94 percent.

In the veteran's case, the testing results obtained at the 
time of separation from active service clearly would not meet 
the requirements of a service-connected hearing disability 
under 38 C.F.R. § 3.385.  In the most recent VA audiological 
evaluation, however, the veteran has demonstrated hearing 
loss meeting the requirements of hearing loss under 38 C.F.R. 
§ 3.385.  

The U.S. Court of Appeals for Veterans Claims (Court) 
Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  As 
stated by the Court, if evidence should sufficiently 
demonstrate that a medical relationship between the veteran's 
inservice exposure to loud noise and his current disability, 
it would follow that the veteran incurred an injury in 
service, and the requirements of 38 U.S.C.A. § 1110 would be 
satisfied.  Id. at 160 (citing Godfrey v. Derwinski, 
2 Vet. App. 352 (1992)).  Applying this analysis to this 
case, clearly 38 C.F.R. § 3.385 does not prohibit an award of 
service-connected disability compensation for the hearing 
loss.  The recent VA audiological evaluation revealed hearing 
loss as defined within § 3.385.  Consequently, a 
determination as to whether the current hearing loss is 
service connected must be made under the statutory and 
regulatory provisions governing service connection generally.  

The assertion that the veteran's lay evidence of a hearing 
loss in service could support a "continuity of 
symptomatology" between his exposure to noise during his 
active service and his current hearing loss was rejected by 
the Court in Heuer v. Brown, 7 Vet. App. 379, 387 (1995), 
which found evidence of hearing loss which did not meet the 
requirements of § 3.385 for establishing a disability is 
insufficient for the purposes of showing "continuity of 
symptomatology."

In support of the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board must note 
that service records clearly indicate exposure to loud noise 
during service. 

It appears that he did not have "hearing loss," as defined 
under 38 C.F.R. § 3.385, until decades after service.  
However, the evidence in support of the veteran's claim for 
bilateral hearing loss includes medical records indicating 
hearing loss associated with service in 1989.  Treatment for 
this condition began years earlier.  The VA medical 
examination of May 2004 did not provide a medical opinion.  
Beyond the above, however, the veteran has also provided 
credible testimony regarding his exposure to loud noises 
during his active service.

In resolving the ultimate issue before the Board at this 
time, the undersigned is mindful of the fact that the 
veteran's hearing loss, for VA purposes, did not become 
clearly apparent until decades following his discharge from 
active service.  However, the Board cannot ignore the 
significant amount of evidence that supports the veteran's 
claim.  In resolving this ultimate issue, the Board is 
mindful to the doctrine of reasonable doubt.  As the Court 
has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks he should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 745, 
754-55 (1992)).  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

Based on a review of the evidence at whole, and giving the 
veteran the benefit of the doubt, the undersigned believes 
that the evidence is in equipoise and, therefore, supports 
the claim of service connection for bilateral hearing loss.  
The Board concludes that the "negative evidence" is at 
least balanced by the "positive evidence" that the 
veteran's current hearing loss can be reasonably associated 
to noise exposure during his active service.  The Board 
believes that the veteran's testimony and the medical 
records, when evaluated by the veteran's total history, would 
support a finding of service connection for hearing loss.  

ORDER

As new and material evidence to reopen the claim for service 
connection for hearing loss has been received, the appeal, as 
to that issue, is granted.

Service connection for bilateral hearing loss is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


